 



Exhibit 10.1
DATED 18TH DAY OF JANUARY 2008
(1) CEVA IRELAND LIMITED
(2) IVOR FITZPATRICK
 
ASSIGNMENT OF LEASEHOLD INTEREST BY A COMPANY
OF
32-34, HARCOURT STREET, DUBLIN 2

 
MATHESON ORMSBY PRENTICE
70 Sir John Rogerson’s Quay
Dublin 2
Ireland
TEL + 353 1 232 2000
FAX + 353 1 232 3333

 



--------------------------------------------------------------------------------



 



THIS ASSIGNMENT is made on 18th day of January 2008
BETWEEN

(1)   CEVA IRELAND LIMITED (FORMERLY PARTHUSCEVA IRELAND LIMITED) a Limited
Liability Company, company registration number 317331, having its registered
office at 8-11, Lower Baggot Street, Dublin 2 (the “Assignor” which expression
where the context so admits or requires shall include its successors and
assigns)

AND

(2)   IVOR FITZPATRICK Solicitor of 44/45, St. Stephens Green, Dublin 2 (the
“Assignee” which expression where the context so admits or requires shall
include his executors administrators heirs and assigns)

WHEREAS:

A.   By Lease (the “Lease”) made 8 November 1996 between (1) Veton Properties
Limited and (2) Silicon Systems Design Limited, the premises (the “Premises”)
described in the Schedule hereto were demised unto the said Silicon Systems
Design Limited for a term of 25 years from 8 November 1996 subject to the
initial yearly rent of IR£300,000.00 (EUR€380,921.42) subject to review as
therein and to the covenants on the part of the lessee and conditions therein
contained.   B.   By Deed of Assignment dated 16 May 2003 between (1) Silicon
Systems Design Limited and (2) the Assignor (under its then name of Parthusceva
Ireland Limited) the premises was assigned to the Assignor for the residue of
the term of years granted by the Lease subject to the said yearly rent thereby
reserved and to the covenants on the part of the lessee and conditions therein
contained.   C.   By Certificate of Incorporation on Change of name dated 14
January 2004 Parthusceva Ireland became known as Ceva Ireland Limited   D.   The
Assignor has agreed and is desirous of assigning all its estate and interest in
the Premises to the Assignee and the Assignor has agreed to pay to the Assignee
the sum of €3,887,735 and the Assignee has agreed to assume all of the
obligations and covenants on the lessee’s part contained in the Lease.

NOW THIS ASSIGNMENT WITNESSETH:

1.   That in consideration of the Assignee assuming responsibility for all the
obligations, liabilities, covenants and rights of the Assignor pursuant to the
Lease from the date of these presents and in return for the payment by the
Assignor to the Assignee of the sum of €3,887,735 (the receipt of which the
Assignee hereby acknowledges) the Assignor as beneficial owner HEREBY GRANTS AND
ASSIGNS unto the Assignee the Premises TO HOLD the same unto and to the use of
the Assignee for all the residue unexpired of the said term of years demised by
the Lease SUBJECT TO the said rent thereby reserved and subject to the covenants
on the part of the lessee and conditions therein contained.   2.   The Assignee
hereby covenants with the Assignor to pay the rent reserved by the Lease and to
observe and perform the covenants on the part of the lessee and conditions in
the Lease contained and to indemnify and keep indemnified the Assignee against
all actions costs claims and demands arising out of the non-payment of the said
rent or any part thereof or the breach non-observance or non-performance of the
said covenants and conditions or any of them.

IT IS HEREBY CERTIFIED:

(i)   That this is an instrument to which the provisions of Section 29 of the
Stamp Duties Consolidation Act, 1999 do not apply.

1



--------------------------------------------------------------------------------



 



(ii)   That the provisions of Section 29 of the Companies Act, 1990 do not apply
to this instrument.

IN WITNESS WHEREOF the parties have hereunto caused their seals to be affixed
hereto the day and year first herein written.

2



--------------------------------------------------------------------------------



 



SCHEDULE
ALL THAT AND THOSE the premises demised by the Lease and therein described as
“ALL THAT AND THOSE the property comprised in Folio 2304F County Dublin as more
particularly known as the Lands and Premises known as 32/34, Harcourt Street in
the City of Dublin”.

3



--------------------------------------------------------------------------------



 



PRESENT when the Common Seal
of THE ASSIGNOR
was affixed hereto:

     
/s/ Fergal Shanahan
   
 
Fergal Shanahan
   
Director
   
Ceva Ireland Limited
   

     
/s/ Layla Bates
   
 
Layla Bates
   
Director
   
Ceva Ireland Limited
   

PRESENT when the Common Seal
of THE ASSIGNEE
was affixed hereto:

     
/s/ Vicky Pigot
   
 
Vicky Pigot
   
Solicitor
   
Dublin 2
   

     
/s/ Ivor Fitzpatrick
   
 
Ivor Fitzpatrick
   
Director
   
Ceva Ireland Limited
   

4



--------------------------------------------------------------------------------



 



OCTOBER PROPERTY HOLDINGS LIMITED as the person now entitled to the Lessor’s
interest in the Lease in accordance with the alienation provisions contained in
the Lease hereby endorses its consent to the Assignment of the Premises by CEVA
Ireland Limited to Ivor Fitzpatrick in the manner herein provided and hereby
releases CEVA Ireland Limited from its obligations, covenants and liabilities
contained in the Lease whether past present or future with effect from the date
hereof.
PRESENT when the Common Seal of
OCTOBER PROPERTY HOLDINGS LIMITED
was affixed hereto:

     
/s/ Ivor Fitzpatrick
   
 
Ivor Fitzpatrick
   
Director
   
October Property Holdings Limited
   

     
/s/ Paddy McKillen
   
 
Paddy McKillen
   
Director
   
October Property Holdings Limited
   

5



--------------------------------------------------------------------------------



 



DATED 18TH DAY OF JANUARY 2008
(1) CEVA IRELAND LIMITED
(2) IVOR FITZPATRICK
 
ASSIGNMENT OF LEASEHOLD INTEREST
BY A COMPANY
OF
32-24, HARCOURT STREET, DUBLIN 2
 
MATHESON ORMSBY PRENTICE
70 Sir John Rogerson’s Quay
Dublin 2
Ireland
TEL + 353 1 232 2000
FAX + 353 1 232 3333

 